United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 25, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-11396
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

ADOLPH GUTIERREZ,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 1:02-CR-50
                      --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Adolph

Gutierrez on appeal from the revocation of his probation has

moved for leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).    Gutierrez has not

responded to counsel’s motion.

     Our independent review of the brief filed by counsel and of

the record discloses no nonfrivolous issue for appeal.      Counsel’s

motion for leave to withdraw is GRANTED, counsel is excused from




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-11396
                               -2-

further responsibilities, and the appeal is DISMISSED.   See

5TH CIR. R. 42.2.